Case 6:14-cv-02036-CEM-LRH Document 237 Filed 12/20/19 Page 1 of 3 PageID 2859




                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

    BLUE MOON MARKETING, LLC,

                          Plaintiff,

    v.                                                        Case No: 6:14-cv-2036-Orl-41LRH

    SCOTT R. MATTHEWS, TRAVEL
    EXCURSION NETWORK, LLC, 4 STAR
    HOLDINGS LLC, ALLAN R. LEFFLER,
    TRACY L. LEFFLER, PRESTIGE
    TRAVEL SYSTEMS, INC., RON
    LASCALA, RW ADVERTISING, INC.,
    CALL SERVICES INTERNATIONAL
    LLC and DOES 1-10,

                          Defendants.


                                                ORDER
           On November 18, 2019, the Court entered an order granting the only counsel for Defendants

    Travel Excursion Network, LLC’s, 4 Star Holdings, LLC’s, Call Services International, LLC’s, and

    RW Advertising, Inc.’s (the Corporate Defendants) leave to withdraw. (Doc. 234 (the Order)).1

    In doing so, the Court explained that corporate entities must be represented by counsel pursuant to

    Local Rule 2.03(e), and since they were no longer represented they were subject to default. (Id. at

    3). The Court afforded the Corporate Defendants thirty days from the date of the Order – until

    December 18, 2019 – to retain substitute counsel and have that counsel appear in this case on their

    behalf. (Id.). The Court warned the Corporate Defendants that if substitute counsel did not appear




           1 The Court also granted counsel leave to withdraw from representing Defendants Allan R.
    Leffler and Tracy L. Leffler, who are now proceeding pro se. (Doc. 234).
Case 6:14-cv-02036-CEM-LRH Document 237 Filed 12/20/19 Page 2 of 3 PageID 2860



    on their behalf in the time provided their pleadings would be stricken and default would be entered

    against them. (Id.).

           On November 19, 2019, in compliance with the Order, now-former-counsel for the

    Corporate Defendants, Martin B. Sipple, filed a notice stating that he mailed a copy of the Order to

    Sean Ryan on behalf of RW Advertising, Inc, and separately mailed copy of the Order to Allan and

    Tracy Leffler, who, according to counsel, control Travel Excursion Network, LLC, 4 Star Holdings,

    LLC, and Call Services International, LLC (see Doc. 221 at ¶ 1). (Doc. 235).

           The deadline for substitute counsel to appear has passed, and substitute counsel has not

    appeared on behalf of any of the Corporate Defendants. Therefore, as the Court warned in its

    Order, the Corporate Defendant’s answer and affirmative defenses will be stricken and clerk’s

    default will be entered against them.

           Accordingly, it is ORDERED that:

           1. Defendants Travel Excursion Network, LLC’s, 4 Star Holdings, LLC’s, Call Services

               International, LLC’s, and RW Advertising, Inc.’s operative answer and affirmative

               defenses (Doc. 33) is STRICKEN. 2

           2. The Clerk is DIRECTED to enter default against Defendants Travel Excursion

               Network, LLC, 4 Star Holdings, LLC, Call Services International, LLC, and RW

               Advertising, Inc.




           2The striking of the answer is applicable only to Travel Excursion Network, LLC, 4 Star
    Holdings, LLC, Call Services International, LLC, and RW Advertising, Inc., and not as to the other
    Defendants named in the operative answer that have not been defaulted.


                                                    -2-
Case 6:14-cv-02036-CEM-LRH Document 237 Filed 12/20/19 Page 3 of 3 PageID 2861



           DONE and ORDERED in Orlando, Florida on December 20, 2019.




    Copies furnished to:

    Counsel of Record
    Unrepresented Parties




                                            -3-
